Title: To George Washington from Edmund Randolph, 19 May 1794
From: Randolph, Edmund
To: Washington, George


               
                  Sir
                  Monday morning. May 19. 1794.
               
               I do myself the honor of handing to you the following names, for consideration, as successors to Mr Morris; without however undertaking to say by any means, that I could recommend all of them.
               
                  Edward RutledgeSouth Carolina
                  James InnesVirginia
                  William PacaMaryland
                  Govr MifflinPennsylvania
                  Governor LeeVirginia
               
               Colo. Hamilton, General Knox and Mr Bradford either have or will furnish their lists.  General Knox said something of Charles Jervis of Boston.
               
               The message as to the attack on the Spanish dominions is going round to the gentlemen; and I expect, that the papers to accompany it are done; tho’ the principal clerk is not yet in the office to inform me.
               The Spanish commissioners have fixed this morning to have an interview with me at 10 o’clock, concerning the vexations and spoliations on our trade by the Spanish cruisers.  I have the honor sir to be with the highest respect yr mo. ob. serv.
               
                  Edm: Randolph
               
            